                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.   17~14262-CIV-MAYNARD


NORMAN WILLIAM HILL,
                                                              FILED by _ _ _ D.C.
        Plaintiff,

v.                                                               NOV 1 9 2fll8
                                                                 STEVEN M. LARIMORE
NANCY A. BERRYHILL, Acting Commissioner,                          CLERK U.S. DIST. CT.
                                                                S.D. OF FLA. ·FT. PIERCE
Social Security Administration,

     Defendant.
______________________________________/
       ORDER ON PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT (DE 25)

        THIS CAUSE comes before this Court upon the above Motion.

Having reviewed the Motion, Response, Reply, and Administrative
                   1
Record (DE 18)         ,   and having held a hearing thereon on October 30,

2018, this Court finds as follows:

                                       BACKGROUND

        1.    The Plaintiff applied for disability insurance

benefits and supplemental security income under Titles II and

XVI of the Social Security Act on November 4, 2013 (with a

protective filing date of October 17, 2013). The application set

was denied initially and after reconsideration. On May 24, 2016

an Administrative Law Judge ("ALJ") rendered a decision finding

the Plaintiff not disabled under the terms of the Act. The

Appeals Council denied his Request for Review on May 16, 2017,


1
    This Court uses DE lB's pagination for its citations to the record.
thereby leaving the ALJ's decision final and subject to judicial

review.

     2.      The Plaintiff has a high school education. He

completed his primary education (and subsequent vocational

training programs) despite a very difficult childhood and

domestic pressures. He went to work at an early age to support

his mother and his disabled sister. His father had left when he

was very young. At school he was a loner who found socializing

difficult.

     3.      The Plaintiff has a consistent earnings history from

1981 to 2007. For the time period 2002 to 2007 he worked as a

temporary construction laborer.

     4.      The Plaintiff claims a disability onset date of

September 28, 2007. That also is his date last worked. The

Plaintiff explains that a personal dispute arose between himself

and a co-worker. He complained to his supervisor. The supervisor

responded by asking him to quit, which he did. Then the property

boom ended, and he was unable to find new construction work.

     5.      The medical record begins at this time, too. On

September 27, 2007---the day before his date last worked---he

went to the hospital complaining of progressively worsening

chest pain and sore throat. Viral acute    perica~ditis   was




                                2 of 33
diagnosed. The condition responded to treatment. The Plaintiff

was 43 years old at the time.

     6.      By 2010 he was homeless, living in a camp in wooded

lot. There are some health department treatment notes from mid

2011. They show treatment for a skin infection and for eye

problems   (myopia and a cataract). He was unable to make it to an

eye clinic for care. There was no eye clinic locally in town,

and transportation problems limited his ability to travel to the

next nearest one. It appears that the eye conditions remain

untreated to-date.

     7.      In 2012 his mental health began to decompensate. He

developed emotional problems and psychotic symptoms which

culminated on April 13, 2012. He became very angry with a new

resident in the homeless camp. He began to have violent and

homicidal thoughts toward that person as well as suicidal

thoughts about himself. He did not act on those thoughts.

Instead he called the police on himself for help, and he agreed

to mental health hospitalization. The police took him to the

hospital's Behavioral Health Clinic where he received inpatient

treatment.

     8.      The Plaintiff complained of violent thoughts, anxiety,

and depression. He had poor dentition, poor hygiene, and was

disheveled. He denied any alcohol or drug use.    (The homeless

                                3 of 33
camp he had joined was strictly dry, he later explained.)

Testing confirmed the absence of any alcohol or drugs in his

system.

     9.    By April 19th he had stabilized and was discharged.

His condition responded well to medication (Haldol, Tripleptal,

and Vistaril). His ending GAF score reflects the improvement,

increasing from a low of 15 to a high of 60   (indicative of a

moderate to mild condition). He was interacting normally with

others at the hospital and attending group sessions. Mood

disorder was the concluding diagnosis.

     10.   For follow-up care the hospital referred the Plaintiff

to the New Horizons mental health clinic. He went there on April

26th. The New Horizons clinic in turn referred him to the Mental

Health Association ("MHA") which began treating him in May 2012.

     11.   At his initial appointment at MHA he complained of

depression, anger, poor sleep, and interpersonal conflict at the

homeless camp. The attendant observed signs and symptoms

consistent with what the Plaintiff was reporting. MHA continued

his medications and instituted frequent counseling and therapy

sessions. The goals of treatment were to decrease his depression

and negative rumination; to improve his self-image; and to learn
                                         I

coping skills by which to handle life stressors.




                              4 of 33
     12.   On May 29, 2012 he returned to the health department

complaining of osteoarthritis in both knees. He likewise

complained of chronic joint pain at a follow-up appointment at

New Horizons on June 1st.

     13.   The Plaintiff improved significantly with counseling

and therapy. He was fully compliant with treatment, and the

therapist's notes show improvement as early as that July. His

depression eased and he began to feel hopeful. His mood

stabilized. His thought process improved. He was having fewer

auditory hallucinations (hearing voices) ..He was slowly opening

up and talking about difficult past issues.

     14.   He also was growing weary of being homeless. Couch

surfing for a few days gave him a welcomed respite. It appears

that a prior disability application was denied as was his

application for Shelter Plus benefits. He felt discouraged by

the feeling of being unable to work and by transportation

problems. He was open to part-time work if it was close by. The

frustration from all of those stressors caused a worsening of

his condition in July 2012. Diagnoses ranged from mood disorder

to major depressive disorder with psychotic features. Still he

persisted with treatment, and he maintained control over his

depression and auditory hallucinations.




                              5 of 33
     15.   That August and September he began to feel motivated

to stop smoking. He began to find support in a friendship. He

was working odd jobs but remained under financial stress. He no

longer was disheveled and his personal hygiene was better. His

medications were adjusted to reduce their sedating effect.

     16.   In October 2012 he was granted Shelter Care Plus

benefits and moved into an apartment. He no longer was homeless.

His caregivers at MHA explain that the Shelter Care Plus program

subsidizes the housing of homeless persons with serious mental

disability.

     17.   For the rest of the year his overall condition

improved as reflected in his GAF score that had increased to a

66 (indicative of just a mild condition). His overall condition

had improved. Making the housing adjustment was a difficult

process nevertheless. He withdrew socially. Both his personal

insight and personal hygiene worsened. He remained under

financial stress, too, because he had to pay rent   (albeit at a

reduced rate). He had counted on Social Security benefits to

make up the difference, but his then pending application (that

pre-dates the one under review now) had been denied. Moreover

his attorney declined to represent him on appeal.

     18.   His date last insured for Title II disability

insurance benefits was December 31, 2012.   In order to collect

                              6 of 33
that particular benefit, he must establish the onset of

disability on or before that date, gener'ally speaking. The date
                                                             (
last insured did not affect the ALJ's analysis, however; the ALJ

considered the full evidentiary record. This Court adds that the

later medical evidence relates back to and is informative of his

mental health condition as it existed before his date last

insured.

     19.   The Commissioner sent the Plaintiff to Dr. Ahmed for a

consultative physical examination on January 2, 2013. The

Plaintiff reported a long history of low back pain. He reported

being able to do household chores and some minor outside work.

He also reported depression but said that his psychotropic

medications were helping. The physical examination was overall

normal except for a mildly positive straight leg raise test and

some lumbar spasms. Dr. Ahmed also observed hand tremors which

the doctor attributed to anxiety (although other treatment notes

attributed that symptom to his Haldol medication, this Court

notes). Dr. Ahmed diagnosed lumbago and depression. Dr. Ahmed

opined that the Plaintiff can sit, stand, or walk for six hours

and can lift 25 lbs. frequently and 50 lbs. occasionally.

     20.   The Plaintiff continued to attend monthly therapy and

counseling sessions through mid 2013. Those treatment notes show

the Plaintiff to be overall stable with the benefit of mental

                              7 of 33
health treatment and support. Still there was room for further

improvement. He did not feel as stable as he would like. He

continued to struggle with socialization, remaining resistant to

group sessions. He remained unhygienic. Physical pain and his

age were hindering his ability to find work, he felt.

     21.   At some point in mid 2013 he was transitioned out of

MHA's individual therapy program. However he continued to

receive case management and prescription. management services.

The Administrative Record possibly is missing three or four

additional treatment notes from this period of time in mid 2013,

the Plaintiff asserts at footnote 5 of his Motion.

     22.   In November 2013 the Plaintiff reported feeling

suicidal, and MHA conducted a crisis assessment. There are no

direct medical records of the   ~vent.    Instead a later letter from

the MHA mentions it. In that letter, found at page 414, MHA

reports that in November the Plaintiff "required crisis

assessment and safety planning for the therapy department due to

emerging suicidal ideation." He stabilized after a medication

adjustment. Moreover his case manager, Bonnie Hurd, recalled in

her Medical Summary Report dated December 4, 2015 that the

Plaintiff had been hospitalized at least two times. The November

2013 crisis assessment may be that second hospitalization event

(in addition to the precipitating April 2012 hospitalization).

                                8 of 33
     23.   Around that same time, on November 4, 2013, he

submitted the   di~ability   application under review now. The

Plaintiff claimed disability due to depression and auditory

hallucinations with related violent ideations. Page 234 of the

Administrative Record provides a summary of his mental health

condition. There the mental health impairments of social

avoidance, poor self-esteem, decompensation when stressed, and

need for encouragement are claimed, and the need for mental

health services to keep the Plaintiff stable is stressed. Lastly

the Plaintiff claimed disability due to the physical health

condition of pain in his back, ankles, and knees.

     24.   The case worker who took his application described the

Plaintiff as "paranoid during the interview". The Plaintiff

"kept looking over his shoulder and his hands were shaking

during the interview. He fidgeted with·the paperwork in his

hands various times during the interview but was very

cooperative through the whole process." (The case worker's note

is found at page 219.)

     25.   Page 414 of the Administrative Record is a letter from

MHA to the Commissioner. The Plaintiff's case manager, Bonnie

Hurd, and the program's clinical director, LMHC Jeanne Shepherd,

wrote the letter. The letter summarizes the treatment services

provided to-date: 29 individual     coun~eling   sessions, 31 case

                                 9 of 33
management meetings, and six psychiatrist appointments after the

initial evaluation on April 14, 2012.- The Plaintiff's diagnoses

as of October 31, 2013 were mood disorder, history of psychosis,

and anxiety disorder. "Through treatment," they explained, the

Plaintiff "has been able to identify stressors and seek

therapeutic support when needed" thereby avoiding need for

repeat inpatient hospitalization.

     26.   Two psychologists rated the Plaintiff's mental

residual functional capacity ("RFC"). Neither examined the

Plaintiff but rather opined on the basis of the record then

available to them. Dr. Green rendered her advisory RFC rating in

January 2014   (contemporaneous with the initial denial of the

Plaintiff's application). Dr. Green opined that the Plaintiff

remains capable of performing simple routine tasks,

instructions, and decision-making on a sustained basis "as

motivated". She furthered that the Plaintiff can "cooperate and

behave in a socially appropriate manner"   (albeit with possible

"difficulty accepting criticism from supervisors and peers") and

can "react and adapt appropriately to the work environment." Dr.

Reback rendered his RFC rating in April 2014   (contemporaneous

with the second, reconsideration-stage denial). Dr. Reback rated

the Plaintiff as similarly able to perform simple routine work.




                              10 of 33
He added that the Plaintiff is moderately limited "in the

ability to interact with the general public."

        27.   The ALJ gave both RFC ratings great weight. He found

them to be "based on a thorough review of the available record",

to be "suppoited by the overall record," and to "provide a

holistic assessment of the claimant's mental limitations."

        28.   For 2014 the Administrative Record contains treatment

notes from the Plaintiff's treating psychiatrists at MHA who

managed his prescriptions. The Plaintiff saw Dr. Moss three

times    (in March, May, and June) and Dr. Yergen four times   (in

July, September, October, and December). These treatment notes

show that the Plaintiff was doing overall well on his

medications     (Vistaril, Trileptal, benztropine, Prozac, Cbgentin,

and Haldol) and supportive therapy with no more violent

ideations. His mood was stable and he was sleeping better. His

hygiene improved. His primary diagnosis now was of major

depressive disorder with psychosis in partial remission.

Nevertheless his GAF score remained low at 50 (indicative of a

serious condition).

        29.   On March 26, 2014 Ms. Hurd wrote the Commissioner with

an update on the Plaintiff's status. That letter is found at

page 416. There Ms. Hurd reported that to-date the Plaintiff has

attended eight individual counseling sessions (which had stopped

                                11 of 33
in June 2013), 19 case manager sessions, and seven psychiatric

appointments. Ms. Hurd reported the ongoing diagnoses of mood

disorder, psychosis history, and anxiety disorder. She reported

the additional stressors of economic problems, healthcare access

problems, and lack of primary support. The Plaintiff takes the

medications of Haldol, Trileptal, benztropine, hydroxyzine, and

Prozac. Treatment has consisted of medication management,

stressor identification, therapeutic support, suicidal ideation

therapy, and housing support. As a result of treatment he has

stabilized, and he has avoided inpatient hospitalization.

     30.   In March 2014 the Plaintiff began working at Goodwill

as a donations attendant on a part-time basis. He initially

reported doing well at his job. That October he anticipated the

job becoming busier. At the December appointment with Dr.

Yergen, the Plaintiff said he still was doing well generally and

at work. However he was getting flustered at work. He managed it

by walking away and putting the frustration out of his mind.

     31.   Although the Plaintiff reported doing well overall,

Dr. Yergen's treatment note from December 16, 2014   (which begins

at page 434 of the Administrative Record) suggests problem

areas. The Plaintiff was disheveled and his hygiene poor. He had

an abscessed tooth. Eye contact was poor and he was non-

communicative. His affect was restricted. Dr. Yergen continued

                             12 of 33
by noting that despite the improvements to-date with treatment

and despite his denial of such feelih~s, "he continues to appear

guarded and paranoid". "[H]e is quite restricted and blunted on

exam"~   Dr. Yergen regarded that to be the Plaintiff's

"baseline". Dr. Yergen listed out areas of impairment: the

Plaintiff is not sociable, has social functioning problems, is

having problems with his ADL's, has very limited intellectual

capabilities, and has a quite concrete thought process. Dr.

Yergen noted the discrepancy between how the Plaintiff presents

himself as stable and functioning well but in reality is

struggling. Dr. Yergen noted the Plaintiff's "struggles with

everyday situations and with his finances as he doesn't have the

capability to have more meaningful productive work." Lastly Dr.

Yergen noted the Plaintiff's report of back pain, which "has

been an ongoing problem for him and limiting factor" but for

.which he cannot afford medical care. Dr. Yergen diagnosed major

depression recurrent with psychotic features and gave a GAF

score of 50 indicative of a serious condition.

     32.    On December 30, 2014 LMHC Jeanne Shepherd wrote a

letter to the Commissioner with a status update. She reported

that while the medication is managing the Plaintiff's psychosis,

he· still is having "difficulty cultivating and maintaining

supportive relationships and has no family support. He also has

                              13 of 33
difficulty interacting with others, handling work stressors and

engaging in leisure activities."

     33.   The Plaintiff's job at Goodwill lasted about a year,

ending in April 2015. Ms. Hurd reports that the Plaintiff was

fired without re-hire eligibility. Ms. Hurd reports that he was

fired for absenteeism without doctor excuse notes. Ms. Hurd says

that the Plaintiff was hearing command voices and was nauseous

with an upset stomach. He would not go see a doctor for an

excuse note because he does not trust doctors. At the

administrative hearing the Plaintiff explained that he was

having difficulty dealing with the public and with co-workers.

He felt judged and was prone to argue. He was feeling anxious

and depressed, and he missed too many days of work. Ms. Hurd'

reports that the Plaintiff's symptoms eased after he stopped

working. The Plaintiff's earnings from that job---$7,304 in 2014

and $2,774 in 2015---are too low to count as Substantial Gainful

Employment, the ALJ later found.

     34.   In February 2015, according to his case manager,

Bonnie Hurd, the Plaintiff's long term mental health care was

transferred from MHA back to New Horizons. That transfer meant

further delay in the resumption of therapy and counseling. The

Plaintiff went on New Horizons' waiting list for that service.




                             14 of 33
     35.   Treatment notes resume June 2015 at New Horizons. His

treating psychiatrist there, Dr. Jean, continued his mental

health care and noted the Plaintiff's need for increased social

interaction and increased social support. Dr. Jean gave a GAF

score of 52, similar to the concluding GAF score from MHA. The

Plaintiff saw Dr. Jean again in August 2015. The Plaintiff had

no complaints other than anxiety. The goal of treatment, Dr.

Jean noted, was to maintain stability. The Plaintiff's GAF score

increased to a 55.

     36.   The Plaintiff's case manager, Ms. Hurd, wrote a

Medical Summary Report for the Commissioner, and it is dated

December 4, 2015. That report begins at page 439 of the

Administrative Record, and it recounts the Plaintiff's mental

health-related history. Ms. Hurd reports the Plaintiff's lack of

family to rely on. He worked in construction but struggled to

keep jobs. Voices would tell him to quit, that he is no good,

and that he should kill himself. He could not keep up   w~th   his

jobs and would be fired. Employment overwhelms him, and he

starts to hear voices. The auditory hallucinations in turn

lowers his self-esteem and confidence, and he then responds by

isolating himself. He also struggled to maintain housing, even

before he lost his construction job in 2007. He had lived in the




                             15 of 33
woods for four years before he obtained a HUD rent subsidy for

chronically homeless and mentally disabled adults.

     37.   Ms. Hurd described the Plaintiff's various mental

health impairments. He has poor hygiene and does not keep up

with laundry or house cleaning (and he does not see it or

recognize the extent of that problem for himself) . He has

pronounced social impairments. He depends on mental health care

and other charity care services without which his psychosis and

suicidal ideation would take over. He struggles to be employable

despite extensive vocational rehabilitation services.

     38.   "Due to serious mental illness and unpredictable

emergence of hallucinations and command voices," Ms. Hurd

concluded her report, the Plaintiff "is incapable from engaging

in any type of gainful employment even with support systems in

place". She pointed to the Plaintiff's unsuccessful "short term

placement by Vocational Rehabilitation with Gulfstream Goodwill"

as evidence. "Norman meets the requirements for disability under

the Social Security Guidelines for persons with depressive

disorders with severe impairments in functioning and should be

awarded disability."

     39.   The Plaintiff saw Dr. Jean twice in 2016 before the

administrative hearing. Those treatment notes suggest overall

stability and tolerable mood changes but also increased

                             16 of 33
irritability, poor sleep, and a constricted affect. His GAF

score ranged from a 50 to a 55. At the most recent appointment

trazodone was added to his medications.

     40.   In February 2016 the Division of Vocational

Rehabilitation closed the Plaintiff's case and transferred it to

New Horizons. Its letter, found in the record at page 279,

explained to the Plaintiff that "New Horizons can better meet

your rehabilitation needs."

     41.   The administrative hearing was held on April 26, 2016.

He recalled that it was after becoming homeless when he

developed paranoia and violent ideation symptoms. He heard

voices that instructed him to harm others and himself. He has

had that auditory hallucination symptom ever since. However his

medications help to control it   (but he has been without those

medications since October because of their cost). He also

manages the voices by listening to music and by avoiding people.

His primary difficulty is with social interaction. He becomes

angry around others. He becomes panicky in public spaces. He

claimed impaired short-term memory, decision-making, and

attention span, as well as a racing mind. In addition to those

mental impairments, the Plaintiff claimed the physical

impairment of a long history of back pain.




                              17 of 33
     42.   As for his daily life activities, he stated that he

does light cooking (with a microwave). He has difficulty keeping

up with laundry and cleaning house. He can go weeks before

bathing. He walks to the grocery store to buy groceries.

Otherwise he rides public transportation to get around. He wears

headphones when he goes out in public. For recreation he uses

the internet and watches TV. He has four long-term friends whom

he visits and helps out. The Plaintiff was 51 years old at the

time of the administrative hearing.

     43.   At Step Two of the disability analysis the ALJ found

just two conditions that qualifies as a "severe impairment": the

mental health conditions of an affective disorder and anxiety

disorder. The ALJ found no other mental health condition, such

as depression or psychosis, to rise to that level. The only

physical impairment that the ALJ considered was low back pain,

and the ALJ did not find it to rise to the level of a severe

impairment either.

     44.   The ALJ did not find the Plaintiff's mental health

condition to be of disabling severity. First the ALJ did not

find it to be of Listing-level severity for purposes of Step

Three of the disability analysis. At that step of the analysis

the ALJ considered the three broad domains of mental health

functioning. He found only a mild impairment of daily life

                             18 of 33
activities; moderate impairment of ,s9cial functioning; and

moderate impairment of concentration, persistence, and pace.

Fourthly the ALJ counted no episodes of decompensation of

extended duration. The ALJ found no evidence of a decompensation

risk from placement in the workplace setting, and the ALJ saw no

evidence of dependence on structure and support to maintain

functional ability. Instead the ALJ found the Plaintiff's daily

life activities and social functioning to be evidence of a

significant ability to respond to mental demands and

environmental changes. The ALJ described the Plaintiff's daily

life and social interactions as "somewhat normal".

     45.   The ALJ emphasized certain aspects of the record that

he felt contradicted the Plaintiff's disability claim. The ALJ

noted the four year gap between the Plaintiff's date last worked

and his inpatient hospitalization. It was not until that April

2012 when the Plaintiff began receiving mental health care. The

ALJ noted the Plaintiff's quick stabilization with inpatient

treatment and the overall success of medication at managing the

Plaintiff's psychosis. The ALJ regarded the Plaintiff's mental

health treatment since the hospitalization as generally

conservative in nature. Many treatment notes describe the

Plaintiff's condition as mild (although at other times as

moderate, the ALJ added). Just mood disorder was diagnosed

                             19 of 33
(although severe major depressive disorder with psychotic

features also was an ongoing diagnosis, the ALJ added). The

mental status examinations were relatively benign. The ALJ also

placed emphasis on the Plaintiff's own reports. In the

disability application paperwork the Plaintiff described a broad

range of daily life and social activities and he did so again

(to an extent) at the hearing. At many of his treatment

appointments the Plaintiff reported no or insignificant

complaints.

     46.   The ALJ regarded the treatment notes from 2014 and

2015 to show no dramatic changes in the Plaintiff's condition.

The ALJ saw no evidence of overt psychosis. As for the

Plaintiff's condition·in 2016, the ALJ noted that his

hallucinations were tolerable and manageable. The ALJ found Dr.

Rashid's January 2016 notation of medication treatment

compliance to contradict the Plaintiff's assertion that he had

not taken medication since October 2015.

     47.   As for opinion evidence, the ALJ gave great weight to

the RFC advisory opinions by Dr. Green and Dr. Reback. The ALJ

gave little weight to the Medical Summary Report from Ms. Hurd

dated December 2015 in which she opined that the Plaintiff is

unable to work. The ALJ found that opinion inconsistent with

what the treatment notes show. The ALJ also saw nothing in the

                             20 of 33
record that supported Ms. Hurd's report of two hospitalizations

and drug trials. The ALJ found the fact that medications

successfully managed the Plaintiff's condition to contradict Ms.

Hurd's assertion. The ALJ noted the GAF scores of record with an

overall range of 15 to 70 and which were in the 50's (indicative

of moderate severity) in 2015 and 2016. The ALJ gave the GAF

scores little weight based on the general rule that GAF scores

do not necessarily convey information helpful to a disability

analysis. The ALJ did not address the other opinion statements

and status reports of record.

     48.   Rather than disabled, the ALJ found the Plaintiff able

to perform a reduced range of medium exertion work. As for

physical   exer~ion   the ALJ limited the Plaintiff to occasional

climbing of ladders, ropes, and scaffolds, and to occasional

postural movements. As for the mental demands of work, the ALJ

found the Plaintiff capable of performing simple routine tasks

on a sustained basis (with breaks every two hours). The ALJ

limited interaction with co-workers and supervisors to an

occasional basis and limited interaction with the public to a

less than occasional basis. However the ALJ found the Plaintiff

still able to adapt to routine workplace changes with normal

supervision.   (The ALJ did not address whether the limitation to

occasion interaction with supervisors is compatible with the

                                21 of 33
"normal supervision" that the Plaintiff needs to manage

workplace changes.)

     49.   The ALJ found the RFC to preclude the Plaintiff's

return to his past work. Citing the Medical-Vocational

Guidelines ("Grids") and the testimony of the Vocational Expert

who also testified at the administrative hearing, the ALJ found

that the Plaintiff could perform the other jobs of linen-room

attendant, laundry laborer, and warehouse worker.

                            DISCUSSION

     50.   Judicial review of the Commissioner's decision is

limited to a determination of whether it is supported by

substantial evidence and whether the proper legal standards were

applied. See Lewis v. Callahan, 125 F.3d 1436 (11th Cir. 1997).

Supporting evidence need not be preponderant to be substantial

so long as it amounts to more,than a scintilla; in other words,

it is such relevant evidence that a reasonable person might

accept as sufficient and adequate to support the conclusion

reached. See id. at 1440. If the decision is supported by

substantial competent evidence from the record as a whole, a

court will not disturb that decision. Neither may a court re-

weigh the evidence nor substitute its judgment for that of the

ALJ. See Wolfe v. Chater, 86 F.3d 1072 (11th Cir. 1996). See

also, Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002)

                             22 of 33
While the Commissioner's factual findings enjoy such deference, a

court is free to review the Commissioner's legal analysis and

conclusions de novo. See Ingram v. Comm'r, 496 F.3d 1253, 1260

(11th Cir. 2007). See generally, Washington v. Comm'r, 2018 WL

5318147, *3 (11th Cir. 2018)       (stating the general rule that the

court will affirm the Commissioner's decision if substantial

evidence supports it and if the Commissioner applied the correct

legal standards).

      51.   This Court considers first whether the Commissioner

correctly evaluated the intensity and persistence of the

Plaintiff's claimed medical condition and its limiting effects.

The standard that governs that evaluation is SSR 16-3p. SSR 16-

3p governs the evaluation of the Plaintiff's claim because it

became effective on March 28, 2016 2 , before the ALJ rendered his

Decision two months later on May 24, 2016. It therefore appears

that the ALJ erred by applying the previous standard of 20

C.F.R. § 1529 and SSR 96-4p. In any event, under either

standard, this Court sees insufficient basis by which to affirm

the ALJ's finding that the Plaintiff's impairments are less

severe than alleged. Stated differently this Court sees no

competent substantial evidence to support the ALJ's decision to



2
  Footnote 27 to SSR 16-3p says that an ALJ shall apply it when making a
determination and decision on or after March 28, 2016.
                                  23 of 33
discount the credibility of the Plaintiff's disability

allegation.

     52.     The ALJ's denial relies on the late start of mental

health treatment, the overall conservative nature of that

treatment, and its success at managing the Plaintiff's

psychosis.    ~This   Court sees in the record evidence a more

complicated history. There is evidence that the Plaintiff may

have had a long history of difficulty maintaining employment and

housing and how that difficulty may stem from mental health

problems. It is true that the mental health treatment record

does not begin until April 2012, many years after his date last

worked, but there is no evidence that the Plaintiff ever had

health insurance or other financial means to seek treatment. The

Plaintiff then eventually decompensated to the point where there

was an unavoidable need to seek help.

     53.     The Plaintiff entered treatment from a very low point

of functionality and mental health. It is true that he improved

quickly, from that low start point. Since the start of treatment

he has been fully compliant, and he has avoided complicating

factors such as substance abuse. However this Court would not

characterize the course of treatment as "conservative".

Treatment has consisted of regular individual therapy sessions

and a variety of different psychotropic medications (anti-

                                  24 of 33
psychotics, mood stabilizers, anti-depressants, and a sleep

sedative). The Plaintiff also has benefitted from a range of

ancillary supportive services such as housing, food stamps, and

vocational training. This combination of treatment and support

services stabilized the Plaintiff and improved his mental health

(most notably by easing his psychosis).

        54.   The ALJ focuses on that success at easing the

Plaintiff's psychosis. However the ALJ did not consider those

work-related impairments that exist at the Plaintiff's

"baseline". Nor did the ALJ consider the risk of decompensation.

A mental health patient who is stable with therapy and support

may decompensate in a more demanding setting such as in the

workplace. See Mace v. Comm'r, 605 Fed.Appx. 837, 843 (11th Cir.

2015)    (noting the importance of considering a claimant's

functional level outside of the structured setting) . That may

have happened here. The Plaintiff tried to return to work, but

he was fired from that job, even despite its low work hours and

presumed accommodative atmosphere.

        55.   The record evidence shows that functional problems

remain even after his psychosis was brought under control. For

the most part the Plaintiff has struggled with self-care tasks

(keeping a clean home, laundry, hygiene, and oral health) and

with social interactions. The Plaintiff has experienced bouts of

                                25 of 33
increased symptoms even as treatment improved his condition

overall. One such bout of increased symptoms incurred in the

several months preceding the hearing date.

     56.   The ALJ placed emphasis on the Plaintiff's own reports

of normal functioning. However the medical evidence brings their

reliability into doubt. The medical evidence suggests that the

Plaintiff may not necessarily see for himself the problem areas.

The medical evidence likewise indicates at least some degree of

limited insight. The evidence suggests that he also may not

comprehend questions as well as it seems. See Mace,   605

Fed.Appx. at 842   (noting that a claimant's mental functional

ability may be less than what the claimant asserts or wishes).

     57.   Ultimately that is for the fact-finder to weigh out.

This Court offers the above characterization only to show that

the Plaintiff's history is more complicated than what the ALJ

suggests. The ALJ seems to have placed great emphasis on those

particular factors that suggest normal functional ability but

without taking into account the full context and without taking

into account those factors that suggest impairment. It is for

that reason that this Court does not find the ALJ's credibility

finding to enjoy sufficient evidentiary support.

     58.   This Court considers next the medical opinion

evidence. The standard that governs the evaluation of medical

                              26 of 33
opinion evidence in this case is 20 C.F.R. § 404.1527. Generally

speaking, the Commissioner gives the medical opinion of a

treating source controlling weight. Such evidence is not

automatically determinative, however. An ALJ may decide to give

treating source medical opinion evidence less than controlling

weight (or give it no weight at all). To do that 20 C.F.R.     §

404.1527 requires the ALJ to say how much weight (if any) he

does give it and to explain why. See also, Winschel v. Comm'r,

631 F.3d 1176, 1179 (11th Cir. 2011)     (stating the general rule

that "[w]ith good cause, an ALJ may disregard a    ~reating


physician's opinion, but he must clearly articulate the reasons

for doing so")   (internal citations omitted).

     59.   The Plaintiff points to the treatment note by Dr.

Yergen from December 16, 2014   (and found in the record at page

434). The ALJ did mention it and did cite a few parts of it.

However the ALJ did not consider it as an item of medical

opinion evidence. Consequently the ALJ did not say how much

weight he accords it and if he was discounting it---which the

Defendant argues the ALJ implicitly did---the ALJ did not

articulate the reasons for doing so. The Plaintiff argues that

the ALJ thereby erred.

     60.   This Court begins by finding that the subject

treatment note does count as "medical opinion" evidence. Title

                              27 of 33
20 C.F.R.   §   404.1527(a) (1) defines "medical opinions" as

statements:

     that reflect judgments about the nature and severity
     of [the claimant's] impairment(s), including [the]
     symptoms, diagnosis and prognosis, what [the claimant]
     can still do despite impairment(s), and [the
     claimant's] physical or mental restrictions.

The subject treatment provides that same kind of information and

insight. Dr. Yergen goes beyond merely taking notes for that

day's appointment, and the treatment note contains more than

just background medical evidence. Dr. Yergen added to that

treatment note an explanation of the Plaintiff's condition and

functional ability. Second this Court finds that Dr. Yergen

counts as an acceptable treating source. She is a psychiatrist

who has treated the Plaintiff both personally on several

occasions beforehand and as part of MHA which has treated the

Plaintiff regularly for an extended period of time. Taken

together, the above shows why the ALJ should have evaluated Dr.

Yergen's December 16, 2014 treatment note as a medical opinion

statement under 20 C.F.R.     §   404.1527.

     61.    The Defendant concedes that the ALJ did not consider

the subject treatment note expressly as such. However she argues

against remand on the basis that the ALJ implicitly rejected it.

It is true that the ALJ did mention it. In citing it the ALJ

conceded that it showed "a number of abnormalities, including

                                  28 of 33
poor hygiene, withdrawn attitude, minimal responsiveness, and

restricted affect." "On the other hand," the ALJ continued, it

showed normal functioning, too. It showed his "thought content

and processes to be appropriate. The claimant denied any

hallucinations or suicidal or homicidal ideation. Indeed he

reported that he had not experienced psychosis since beginning

to take medications." From there the ALJ proceeded in his record

review to observe how subsequent treatment notes likewise show

the Plaintiff's condition to be responsive to medication.

     62.   This Court does not discern from the ALJ's limited

discussion of the subject treatment note an implied analysis

that complies with 20 C.F.R. § 404.1527 in substance. For one

the ALJ's recitation of its contents is too limited in scope.

The ALJ omits much of what Dr. Yerger says. This Court cannot

find that the ALJ rejected medical opinion evidence when it is

unclear what the ALJ considered that opinion to be. Indeed the

ALJ seems to construe the subject treatment note as evidence

that weighs against the Plaintiff's disability claim (rather

than as evidence that supports it but which the ALJ discounts)

Secondly this Court discerns from the overall analysis no reason

express or implied for giving the subject treatment note little

evidentiary weight. The ALJ does not indicate "with at least

some measure of clarity" "some rationale [that] might have

                            29 of 33
supported" doing so. See Winschel, 631 F.3d at 1179. This Court

therefore finds Winschel to support remanding this case back to

the Commissioner for consideration of the medical opinions that

Dr. Yerger expressed in his treatment note of December 16, 2018.

See also, Baez v. Comm'r, 657 Fed.Appx. 864   (11th Cir. 2016)

(remanding the case where the ALJ's reason for rejecting

material medical opinion evidence was unknown) .

     63.   Even if this Court were to construe the above finding

as an implicit rejection of the treatment note, it would lack

the support of competent, substantial evidence. The ALJ seems to

cite the treatment note as further evidence of improvement with

medication. However, as this Court discusses above in regard to

the ALJ's credibility finding, the evidence shows the

Plaintiff's condition to be more complicated than that. Indeed

it is that very same treatment note that provides important

insight into the nature of the Plaintiff's condition and how to

construe the other medical evidence of record. Moreover the

letters from the Plaintiff's case manager and program director

(only some of which the ALJ accounted for) buttress Dr. Yergen's

explanation that the Plaintiff's condition is severe and causes

substantial impairment even with the benefits of treatment and

stabilization.




                             30 of 33
     64.   This Court does not find the ALJ's reliance on the two

advisory RFC ratings to overcome the above shortcomings. The two

advisors are neither examining nor treating sources. Their RFC

ratings therefore do not bring the insight that the treating

sources and others knowledgeable about the Plaintiff's situation

do. Secondly the two medical advisors did not have the benefit

of the full record when they rendered their RFC ratings. They

did not have, for example, the explanations and reports from

treating sources and others familiar with the Plaintiff's

situation that shows his mental health condition to be more

complicated and his functional impairments to be broader than

previously understood. While an ALJ may give an advisory RFC

great weight, the record must provide evidentiary support to do

so, see SSR 96-6p, which is lacking here.

     65.   For the foregoing reasons this Court agrees with the

Plaintiff that this case should be remanded for re-

consideration. The ALJ shall re-consider all medical opinion

evidence and non-medical opinion evidence and give them their

appropriate weight in compliance with the governing standard.

The ALJ also shall re-evaluate the intensity and persistence of

the Plaintiff's symptoms under the SSR 16-3p standard.

     66.   The Plaintiff does not object to the ALJ's Step Two

and Step Three mental health findings. Although not raised as an

                             31 of 33
objection, this Court's above record review and discussion

causes doubt of whether those findings enjoy competent,

substantial evidentiary support, too. Therefore the Commissioner

shall include the Step Two and Step Three mental health

impairment findings in the reconsideration. Lastly this Court

reminds the Commissioner of the need to explain how the RFC

accounts for the Step Three findings. See Winschel, 631 F.3d at

1180-81.

       67.   This Court will leave it to the Commissioner's

discretion whether to open the reconsideration to the

Plaintiff's pain-based impairment allegations. The record before

this Court shows pain complaints over the course of the

treatment history, but this Court sees insufficient evidence

therein (and the Plaintiff raises no relevant arguments or

objections here) to compel this Court to remand the physical

impairment part of the ALJ's analysis back for reconsideration,

too.

                              CONCLUSION

       68.   Competent, substantial evidence does not support the

ALJ's mental RFC assessment, and in turn it does not support the

ALJ's conclusion that the Plaintiff is not disabled. The ALJ

relied on certain aspects of the record evidence that weigh

against the Plaintiff's disability claim (although the

                               32 of 33
Plaintiff's full treatment compliance and attempt to return to

work are factors that might also support his credibility, this

Court adds). However the ALJ seems to have omitted other

material parts of the record, evidence that suggests his

condition is impairing in ways other than his psychosis and

which place the Plaintiff's own reports of adequate daily life

and social functioning into fuller context. This Court therefore

finds remand warranted in this case for reconsideration as

instructed above.

     It is therefore,

     ORDERED AND ADJUDGED that the Plaintiff's Motion for

Summary Judgment (DE 25) is GRANTED. The ALJ's Decision is

REMANDED back to the Commissioner for reconsideration pursuant

to Sentence Four of 42 U.S.C. § 405(g).

     DONE AND ORDERED in Chambers at Fort Pierce, Florida, this

 \0\~day of November, 2018.




                         UNITED STATES MAGISTRATE JUDGE




                              33 of 33
